    Case 1:20-cv-01141-CRC Document 38-3 Filed 02/18/21 Page 1 of 5




                           EXHIBIT C

Bahrani v. Northeastern Univ., 2020 WL 7774292 (D.
Mass. Dec. 30, 2020)
Case 1:20-cv-01141-CRC Document 38-3 Filed 02/18/21 Page 2 of 5
Case 1:20-cv-01141-CRC Document 38-3 Filed 02/18/21 Page 3 of 5
Case 1:20-cv-01141-CRC Document 38-3 Filed 02/18/21 Page 4 of 5
            Case 1:20-cv-01141-CRC Document 38-3 Filed 02/18/21 Page 5 of 5




End of Document                           © 2021 Thomson Reuters. No claim to original U.S. Government Works.
